DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office action in response to communications received on 02/22/2021. 

Response to Amendment
Claims 33, 45 and 49 have been cancelled.
Claims 50-52 have been newly added.
Claims 1, 31, 32, 34-44, 46-48 and 50-52 have been examined. 
Claims 1, 34, 36, 42, 43, 46 and 48 have been amended. 
Applicant has amended claims 1 and 42 to add the limitations: “a communications device belonging to a core network, that a type of a terminal is an unmanned aerial vehicle (UAV); obtaining, by the communications device, network assistance information from the core network, wherein the network assistance information comprises at least one of (a) location information of the terminal, and (b) network capacity information; and sending, by the communications device, authentication information of the terminal and the network assistance information to an authentication server”. Also, applicant has amended claim 48 to include similar limitations as above along with: “perform the authentication on the terminal based on the authentication information of the terminal and the network assistance information”. The new limitations have changed the scope of the claims. Therefore, applicant’s arguments with respect to claim(s) 1, 42 and 48 have been considered but are moot in view of the new grounds of rejection presented in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 48 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 48 recites: the communication server is configured to … send authentication information of the terminal to an authentication server, wherein the authentication information is used by the authentication server to perform authentication; and the authentication server is configured to receive the authentication information of the terminal and the network assistance information. The claim recites that the communication device sends authentication information of the terminal to the authentication server. However, the claim also recites that the authentication server receives both the authentication information and the network assistance information. It is unclear how the authentication server receives the network assistance information when the communication device is recited as sending only the authentication information of the terminal to the authentication server. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 31, 34, 35, 37-40, 42, 43, 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of record US 20200205211 to Wei Hong (hereinafter Hong), prior art of record US 20180375568 to De Rosa et al (hereinafter De Rosa) and US 20110116382 to McCann et al (hereinafter McCann).
As per claims 1 and 42, Hong teaches:
An unmanned aerial vehicle authentication method comprising: 
sending, by the communications device, authentication information of the terminal and the network assistance information to an authentication server, wherein the authentication information is used by the authentication server to perform authentication (Hong: [0013]: the EIR may receive the ME device identity check request sent by the MME, the ME device identity check request containing the IMEI of the UAV that requests for access, query the corresponding registration record according to the IMEI of the UAV to obtain the query result and send the ME device identity check ACK containing the query result to the MME. [0070] In a first operation, a device identity check request is sent to the EIR, the device identity check request containing the IMEI of the UAV. [0071] In a second operation, a device identity check acknowledgement (ACK) sent by the EIR is received, the device identity check ACK containing a query result obtained by the MME querying a corresponding registration record according to the IMEI of the UAV).
Hong does not teach: determining, by a communications device belonging to a core network, that a type of a terminal is an unmanned aerial vehicle (UAV); obtaining, by the communications device, network assistance information from the core network, wherein the network assistance information comprises at least one of (a) location information of the terminal, and (b) network capacity information; and sending, by the communications device, the network assistance information to an authentication server. However, De Rosa teaches:
determining, by a communications device belonging to a core network, that a type of a terminal is an unmanned aerial vehicle (UAV) (De Rosa: [0126]: For example, a first part of the authentication procedure may be based on messages (e.g., NAS messages) between a UE (e.g., the UAV 105) and the core network 135. In this first part of the authentication procedure, the core network 135 may determine whether or not the UE is a device operated at or to be operated at flight altitude (e.g., a UAV or other aerial device). [0035]: communication with the core network 135 may include communication with one or more components of the core network 135, such as communication with a mobility management entity (MME) of the core network 135).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of De Rosa in the invention of Hong to include the above limitations. The motivation to do so would be to maintain network connectivity of UEs at flight altitude during unmanned flight, such as UAVs and/or other aerial devices (De Rosa: [0022]).
And, McCann teaches:
obtaining, by the communications device, network assistance information from the core network, wherein the network assistance information comprises at least one of (a) location information of the terminal, and (b) network capacity information; and sending, by the communications device, the network assistance information to an authentication server (McCann: [0041] In the embodiment illustrated in FIG. 2, MME 104 is configured for receiving location-related message from UE 100 or associated network nodes. [0042] Referring to FIG. 2, a Diameter message is received at MME 104. In one embodiment, the received Diameter message is a registration message referred to as a tracking area update (TAU) message. The TAU message or registration message may be initiated by a UE 100 when the UE 100 detects entering a tracking area that is not previously registered in the MME 104 for use by the UE 100. The TAU message may include UE-related information, such as an International Mobile Subscriber Identity (IMSI) value. [0043]: In one embodiment, MME 104 may generate and launch an UpdateLocation Request (ULR) message in response to receiving the TAU message. [0045] Diameter signaling router 106 may receive a message launched by MME 104. For example, as illustrated in FIG. 2, router 106 receives the ULR message launched by MME 104. [0059] In an alternative embodiment, router 106 may receive a Diameter message and, using the IMSI to determine or identity an appropriate destination, route the message towards the appropriate destination (e.g., HSS/AAA 2 110). [0060] HSS/AAA 2 110 may receive a Diameter message and respond. For example, in response to receiving a ULR message, HSS/AAA 2 110 may send a ULA message indicating that location information was received and stored).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of McCann in the invention of Hong to include the above limitations. The motivation to do so would be to provide a Diameter signaling router with integrated monitoring functionality (McCann: [0007]).

As per claims 31 and 43, Hong does not teach the limitations. However, De Rosa teaches:
The method according to claim 1, wherein determining that the type of the terminal is the UAV comprises: triggering, by the communications device based on first policy information, the communications device to determine the type of the terminal, wherein the first policy information is pre-configured on the communications device or is sent by a policy control function (PCF) network element to the communications device; and determining, by the communications device based on subscription information of the terminal received from a data management network element, that the type of the terminal is the UAV; or determining, by the communications device based on indication information received from a data analytics network element, that the type of the terminal is the UAV, wherein the indication information indicates that the type of the terminal is the UAV; or determining, by the communications device based on the type of the terminal that is reported by the terminal, that the type of the terminal is the UAV (De Rosa: [0126]: In this first part of the authentication procedure, the core network 135 may determine whether or not the UE is a device operated at or to be operated at flight altitude (e.g., a UAV or other aerial device). For example, the UE may include an indication that the UE is a UAV).
The examiner provides the same rationale to combine prior arts Hong, De Rosa and McCann as in claim 1 above.

As per claims 34 and 46, Hong in view of De Rosa and McCann teaches: 
The method according to claim 1, wherein sending the authentication information of the terminal and the network assistance information to the authentication server comprises: adding, by the communications device, the network assistance information to a container in which the authentication information of the terminal is located, and sending the container to the authentication server; or sending, by the communications device, a first container and a second container to the authentication server, wherein the first container comprises the authentication information of the terminal, and the second container comprises the network assistance information (McCann: [0041] In the embodiment illustrated in FIG. 2, MME 104 is configured for receiving location-related message from UE 100 or associated network nodes. [0042] Referring to FIG. 2, a Diameter message is received at MME 104. In one embodiment, the received Diameter message is a registration message referred to as a tracking area update (TAU) message. The TAU message or registration message may be initiated by a UE 100 when the UE 100 detects entering a tracking area that is not previously registered in the MME 104 for use by the UE 100. The TAU message may include UE-related information, such as an International Mobile Subscriber Identity (IMSI) value. [0043]: In one embodiment, MME 104 may generate and launch an UpdateLocation Request (ULR) message in response to receiving the TAU message. [0045] Diameter signaling router 106 may receive a message launched by MME 104. For example, as illustrated in FIG. 2, router 106 receives the ULR message launched by MME 104. [0059] In an alternative embodiment, router 106 may receive a Diameter message and, using the IMSI to determine or identity an appropriate destination, route the message towards the appropriate destination (e.g., HSS/AAA 2 110). [0060] HSS/AAA 2 110 may receive a Diameter message and respond. For example, in response to receiving a ULR message, HSS/AAA 2 110 may send a ULA message indicating that location information was received and stored). 

As per claims 35 and 47, Hong in view of De Rosa and McCann teaches:
The method according to claim 1, wherein before sending the authentication information of the terminal to the authentication server, the method further comprises: obtaining, by the communications device, the authentication information of the terminal from the terminal, wherein the authentication information comprises an identifier of the terminal, location information provided by the terminal, or possible flight path information of the terminal (Hong: [0067]: Therefore, when the IMEI of the UAV is acquired in step 210, the following acquisition manner may be used: whether the attach request contains the IMEI of the UAV is determined; if the attach request contains the IMEI of the UAV, the IMEI of the UAV is read from the attach request; and if the attach request does not contain the IMEI of the UAV, a device identity request is sent to the UAV, the device identity request being configured to instruct the UAV to provide the UAV's own IMEI, and a device identity response sent by the UAV is received, the device identity response containing the IMEI of the UAV. [0074]: the device identity check request is sent to the EIR, the device identity check request containing the IMEI of the UAV).

As per claim 37, Hong in view of De Rosa and McCann teaches:
The method according to claim 1, wherein before determining that the type of the terminal is the UAV, the method further comprises: receiving, by the communications device, a registration request message from the terminal, wherein the registration request message is used to request to register the terminal with the network, the registration request message comprises the authentication information of the terminal, and the authentication information comprises an identifier of the terminal, location information provided by the terminal, or possible flight path information of the terminal (McCann: [0041] In the embodiment illustrated in FIG. 2, MME 104 is configured for receiving location-related message from UE 100 or associated network nodes. [0042] Referring to FIG. 2, a Diameter message is received at MME 104. In one embodiment, the received Diameter message is a registration message referred to as a tracking area update (TAU) message. The TAU message or registration message may be initiated by a UE 100 when the UE 100 detects entering a tracking area that is not previously registered in the MME 104 for use by the UE 100. The TAU message may include UE-related information, such as an International Mobile Subscriber Identity (IMSI) value).

As per claim 38, Hong in view of De Rosa and McCann teaches:
The method according to claim 37, wherein after sending the authentication information of the terminal to the authentication server, the method further comprises: receiving, by the communications device, response information from the authentication server, wherein the response information indicates that authentication on the terminal fails; and sending, by the communications device, a registration reject message to the terminal, or sending, by the communications device, notification information to an unmanned aerial vehicle supervision cloud server, wherein the notification information indicates that authentication on the terminal fails (Hong: [0070] In a first operation, a device identity check request is sent to the EIR, the device identity check request containing the IMEI of the UAV. [0071] In a second operation, a device identity check acknowledgement (ACK) sent by the EIR is received, the device identity check ACK containing a query result obtained by the MME querying a corresponding registration record according to the IMEI of the UAV. [0073] In a fourth operation, if the query result indicates that the registration record of the UAV is not obtained by query, it is determined that second verification fails. [0042]. [0045]: In step 140, if the verification result indicates that verification fails, access of the UAV is rejected, and a second attach response for indicating that access is rejected is sent to the UAV).

As per claim 39, Hong in view of De Rosa and McCann teaches:
The method according to claim 1, wherein the communications device is a session management function (SMF) network element or a mobility management entity (MME) (De Rosa: [0035]: communication with the core network 135 may include communication with one or more components of the core network 135, such as communication with a mobility management entity (MME) of the core network 135); and wherein determining that the type of the terminal is the UAV comprises: determining, by the communications device in a session establishment procedure of the terminal, that the type of the terminal is the UAV (De Rosa: [0126]: In this first part of the authentication procedure, the core network 135 may determine whether or not the UE is a device operated at or to be operated at flight altitude (e.g., a UAV or other aerial device). For example, the UE may include an indication that the UE is a UAV).

As per claim 40, Hong in view of De Rosa and McCann teaches:
The method according to claim 39, wherein after sending the authentication information of the terminal to the authentication server, the method further comprises: receiving, by the communications device, response information from the authentication server, wherein the response information indicates that authentication on the terminal fails; and sending, by the communications device, a session establishment reject message to the terminal, or sending, by the communications device, notification information to an unmanned aerial vehicle supervision cloud server, wherein the notification information indicates that authentication on the terminal fails (Hong: [0070] In a first operation, a device identity check request is sent to the EIR, the device identity check request containing the IMEI of the UAV. [0071] In a second operation, a device identity check acknowledgement (ACK) sent by the EIR is received, the device identity check ACK containing a query result obtained by the MME querying a corresponding registration record according to the IMEI of the UAV. [0073] In a fourth operation, if the query result indicates that the registration record of the UAV is not obtained by query, it is determined that second verification fails. [0042]. [0045]: In step 140, if the verification result indicates that verification fails, access of the UAV is rejected, and a second attach response for indicating that access is rejected is sent to the UAV).

Claims 32 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of De Rosa and McCann as applied to claims 1 and 42 above, and further in view of prior art of record US 8418233 to John Robert Hughes (hereinafter Hughes).
As per claims 32 and 44, Hong in view of De Rosa and McCann teaches:
The method according to claim 1, wherein after determining that the type of the terminal is the UAV (De Rosa: [0126]: In this first part of the authentication procedure, the core network 135 may determine whether or not the UE is a device operated at or to be operated at flight altitude (e.g., a UAV or other aerial device). For example, the UE may include an indication that the UE is a UAV), and before sending the authentication information of the terminal to the authentication server, the method further comprises: sending, by the communications device to the terminal based on second policy information, a request for obtaining the authentication information, wherein the second policy information is pre-configured on the communications device, or is from the authentication server or a policy control function (PCF) network element (Hong: [0067]: if the attach request does not contain the IMEI of the UAV, a device identity request is sent to the UAV).
Hong in view of De Rosa and McCann teaches sending a device identity request to the UAV but does not teach: sending based on second policy information, wherein the second policy information is pre-configured on the communications device, or is from the authentication server or a policy control function (PCF) network element. However, Hughes teaches:
sending, by the communications device to the terminal based on second policy information, a request for obtaining the authentication information, wherein the second policy information is pre-configured on the communications device, or is from the authentication server or a policy control function (PCF) network element (Hughes: column 5, lines 40-67. Column 9, lines 1-15 and 31-45: Controller 112 may be configured, for example, to determine which one or more credentials should be requested, a level of security to be enforced, or the like. Controller 112 may, for example, detect a suspicious activity, and send a request, one or more rules, or the like, to TMD 106 to vary its level of credential checks. TMD 106 may also receive directions from virtually any device, including servers 108-110, or the like. For example, TMD 106 may receive rules, or other criteria from at least one server, indicating which authentication policy, method, and/or credentials to employ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Hughes in the invention of Hong in view of De Rosa and McCann to include the above limitations. The motivation to do so would be to manage access to a resource using rule-based deep packet credential extractions (Hughes: column 2, lines 49-51).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of De Rosa and McCann as applied to claim 1 above, and further in view of prior art of record US 20120094627 to Suh et al (hereinafter Suh).
As per claim 36, Hong in view of De Rosa and McCann teaches:
The method according to claim 1, wherein before determining that the type of the terminal is the UAV, the method further comprises: registering, by the communications device, the terminal with the network; and after sending the authentication information of the terminal to the authentication server, the method further comprises: receiving, by the communications device, response information from the authentication server, wherein the response information indicates that authentication on the terminal fails  (Hong: [0013]: the EIR may receive the ME device identity check request sent by the MME, the ME device identity check request containing the IMEI of the UAV that requests for access, query the corresponding registration record according to the IMEI of the UAV to obtain the query result and send the ME device identity check ACK containing the query result to the MME, so that the EIR may assist the MME in completing verification over the device identity of the UAV. It was well known to one of ordinary skill in the art before the effective filing date of the claimed invention that a registration record for the UAV exists with the EIR only if the UAV is first registered with the EIR. [0073]: In a fourth operation, if the query result indicates that the registration record of the UAV is not obtained by query, it is determined that second verification fails).
Hong in view of De Rosa and McCann does not teach: initiating, by the communications device, a deregistration procedure of the terminal. However, Suh teaches:
initiating, by the communications device, a deregistration procedure of the terminal (Suh: [0081] FIG. 8 is a state transition diagram illustrating the state transition of the MME supporting the emergency call service according to an embodiment of the present invention. FIG. 8 shows exemplary MME operations when the UE executes the emergency call and normal service accesses processes integrally. [0082]: If the state transitions from the EMM-EMERGENCY-REGISTERED state 803 to the EMM -DEREGISTERED-INITIATED state 807, this means that the authentication has failed in the ATTACH procedure and the UE attempts to release the connection to the network with a network-initiated detach request message).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Suh in the invention of Hong in view of De Rosa and McCann to include the above limitations. The motivation to do so would be to provide a method and apparatus for supporting the emergency call service immediately without delay with NAS message exchange between the User Equipment (UE) and MME in the mobile communication such as 3GPP EPS supporting NAS protocol (Suh: [0008]).

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of De Rosa and McCann as applied to claim 40 above, and further in view of prior art of record US 20120282915 to Haynes et al (hereinafter Haynes).
As per claim 41, Hong in view De Rosa and McCann does not teach: selecting, by the communications device, a user plane function (UPF) network element; and establishing, by the communications device, a first interface between the communications device and the UPF network element, and establishing a second interface between the UPF network element and the authentication server; and wherein sending the authentication information of the terminal to the authentication server comprises sending, by the communications device, the authentication information of the terminal to the authentication server by using the first interface and the second interface. However, Haynes teaches:
wherein before sending the authentication information of the terminal to the authentication server, the method further comprises: selecting, by the communications device, a user plane function (UPF) network element; and establishing, by the communications device, a first interface between the communications device and the UPF network element, and establishing a second interface between the UPF network element and the authentication server; and wherein sending the authentication information of the terminal to the authentication server comprises sending, by the communications device, the authentication information of the terminal to the authentication server by using the first interface and the second interface (Haynes: [0029]: eNB 220 may include one or more devices that receive, process, and/or transmit traffic, such as voice, video, text, and/or other data, destined for and/or received from user device 110. [0030]: SGW 230 may, for example, aggregate traffic received from one or more eNBs 220 and may send the aggregated traffic to network 280 (e.g., via PGW 270) and/or other devices associated with IMS core 125 and/or the EPC. [0056]: device 110 may connect to first carrier network 120 via eNB 220 of the LTE (FIG. 2). SGW 230 and PGW 270 may receive information about (e.g., including authentication information associated with) user device 110, i.e., the eNB selects an SGW to which information from the user device is transmitted. [0057]: User device 110 may transmit the authentication information in a message (e.g., a Common Industrial Protocol (CIP) message) to first carrier network 120. SGW 230 and/or others components of first carrier network 120 may transmit the message with the authentication information, associated with user device 110, to a P-CSCF of CSCF server 260. The P-CSCF of CSCF server 260 may rely on the IMS AKA protocol to authenticate user device 110 based on the authentication information. It was well known to one of ordinary skill in the art before the effective filing date of the claimed invention that a SGW is a UPF network element and that a first interface is used to transmit authentication information from the eNB to the SGW and a second interface is used to transmit the authentication information from the SGW to the P-CSCF).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Haynes in the invention of Hong in view of De Rosa and McCann to include the above limitations. The motivation to do so would be to authenticate user device 110 based on the authentication information (Haynes: [0057]).

Claims 50 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of De Rosa and McCann as applied to claims 1 and 42 above, and further in view of US 20190068382 to Theodore et al (hereinafter Theodore).
As per claims 50 and 51, Hong in view of De Rosa and McCann teaches: 
The method according to claim 1, wherein before determining that the type of the terminal is the UAV, the method further comprises: registering, by the communications device, the terminal with the network; and after sending the authentication information of the terminal to the authentication server, the method further comprises: receiving, by the communications device, response information from the authentication server, wherein the response information indicates that authentication on the terminal fails (Hong: [0013]: the EIR may receive the ME device identity check request sent by the MME, the ME device identity check request containing the IMEI of the UAV that requests for access, query the corresponding registration record according to the IMEI of the UAV to obtain the query result and send the ME device identity check ACK containing the query result to the MME, so that the EIR may assist the MME in completing verification over the device identity of the UAV. It was well known to one of ordinary skill in the art before the effective filing date of the claimed invention that a registration record for the UAV exists with the EIR only if the UAV is first registered with the EIR. [0073]: In a fourth operation, if the query result indicates that the registration record of the UAV is not obtained by query, it is determined that second verification fails). 
Hong in view of De Rosa and McCann does not teach: sending, by the communications device, notification information to an unmanned aerial vehicle supervision cloud server, wherein the notification information indicates that authentication on the terminal fails. However, Theodore teaches:
sending, by the communications device, notification information to an unmanned aerial vehicle supervision cloud server, wherein the notification information indicates that authentication on the terminal fails (Theodore: [0010]: The peers are not limited to individuals but could be other mobile devices such as drones. [0027]: Peers who fail authentication or are "dummies" who simply don't respond can trigger warnings in the form of audio or visual responses by their device, challenging device, other devices in the network or a central authority. [0029]: Unsuccessful authentication generates a warning signal that the challenged peer lacks proper permission. This warning signal may activate an audio or visual response on the denied peer's authentication device, the challenging peer's authentication device, one or more member peer's authentication devices, a central authority or a combination thereof).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Suh in the invention of Hong in view of De Rosa and McCann to include the above limitations. The motivation to do so would be to robust security (Theodore: [0012]).

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Hong, De Rosa, McCann and US 20030216143 to Roese et al (hereinafter Roese).
As per claim 48, Hong teaches:
A system comprising a communication device belonging to a core network and an authentication server (Hong: [0013]: the EIR may receive the ME device identity check request sent by the MME), wherein: 
send authentication information of the terminal to an authentication server, wherein the authentication information is used by the authentication server to perform authentication (Hong: [0013]: the EIR may receive the ME device identity check request sent by the MME, the ME device identity check request containing the IMEI of the UAV that requests for access, query the corresponding registration record according to the IMEI of the UAV to obtain the query result and send the ME device identity check ACK containing the query result to the MME. [0070] In a first operation, a device identity check request is sent to the EIR, the device identity check request containing the IMEI of the UAV); and
the authentication server is configured to receive the authentication information of the terminal, and perform the authentication on the terminal based on the authentication information of the terminal (Hong: [0071] In a second operation, a device identity check acknowledgement (ACK) sent by the EIR is received, the device identity check ACK containing a query result obtained by the MME querying a corresponding registration record according to the IMEI of the UAV).
Hong teaches that the EIR performs authentication base on the IMEI of the UAV but does not teach: the communication device is configured to determine that a type of a terminal is an unmanned aerial vehicle (UAV), and receive network assistance information of the terminal from the core network, wherein the network assistance information comprises at least one of (a) location information of the terminal, and (b) network capacity information, and the authentication server is configured to receive the network assistance information, and perform the authentication on the terminal based on the authentication information of the terminal and the network assistance information. However, De Rosa teaches:
the communication device is configured to determine that a type of a terminal is an unmanned aerial vehicle (UAV) (De Rosa: [0126]: For example, a first part of the authentication procedure may be based on messages (e.g., NAS messages) between a UE (e.g., the UAV 105) and the core network 135. In this first part of the authentication procedure, the core network 135 may determine whether or not the UE is a device operated at or to be operated at flight altitude (e.g., a UAV or other aerial device). [0035]: communication with the core network 135 may include communication with one or more components of the core network 135, such as communication with a mobility management entity (MME) of the core network 135).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of De Rosa in the invention of Hong to include the above limitations. The motivation to do so would be to maintain network connectivity of UEs at flight altitude during unmanned flight, such as UAVs and/or other aerial devices (De Rosa: [0022]).
And, McCann teaches: teaches:
the communication device is configured to receive network assistance information of the terminal from the core network, wherein the network assistance information comprises at least one of (a) location information of the terminal, and (b) network capacity information (McCann: [0041] In the embodiment illustrated in FIG. 2, MME 104 is configured for receiving location-related message from UE 100 or associated network nodes. [0042] Referring to FIG. 2, a Diameter message is received at MME 104. In one embodiment, the received Diameter message is a registration message referred to as a tracking area update (TAU) message. The TAU message or registration message may be initiated by a UE 100 when the UE 100 detects entering a tracking area that is not previously registered in the MME 104 for use by the UE 100. The TAU message may include UE-related information, such as an International Mobile Subscriber Identity (IMSI) value. [0043]: In one embodiment, MME 104 may generate and launch an UpdateLocation Request (ULR) message in response to receiving the TAU message. [0045] Diameter signaling router 106 may receive a message launched by MME 104. For example, as illustrated in FIG. 2, router 106 receives the ULR message launched by MME 104), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of McCann in the invention of Hong to include the above limitations. The motivation to do so would be to provide a Diameter signaling router with integrated monitoring functionality (McCann: [0007]).
Hong in view of De Rosa and McCann teaches sending the authentication information of the terminal to the authentication server but does not teach: the authentication server is configured to receive the network assistance information, and perform the authentication on the terminal based on the authentication information of the terminal and the network assistance information. However, Roese teaches: 
the authentication server is configured to receive the network assistance information, and perform the authentication on the terminal based on the authentication information of the terminal and the network assistance information (Roese: [0098] In general overview of the authentication process, a user device 104 connects to the network infrastructure 101, via a connection point 160. System 100 authenticates the device. System 100 receives the location of the device 104 from the device 104 itself and/or from infrastructure 101. System 100 receives user credentials and authenticates the user. During this authentication, system 100 verifies the location of device 104 employing the techniques described herein. If the user is authenticated and the location is both verified and authenticated for the requested network resources, system 100 proceeds in allowing device 104 to access the requested resources).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Roese in the invention of Hong to include the above limitations. The motivation to do so would be to use the location information to control or secure a device (Roese: [0007]).

Claims 52 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of De Rosa, McCann and Roese as applied to claim 48 above, and further in view of Theodore.
As per claim 52, Hong in view of De Rosa, McCann and Roese teaches: 
The system according to claim 48, wherein the communication device is further configured to, before determining that the type of the terminal is the UAV, provide at least the following operations: register the terminal with the network; receive response information from the authentication server after sending the authentication information of the terminal to the authentication server, wherein the response information indicates that authentication on the terminal fails (Hong: [0013]: the EIR may receive the ME device identity check request sent by the MME, the ME device identity check request containing the IMEI of the UAV that requests for access, query the corresponding registration record according to the IMEI of the UAV to obtain the query result and send the ME device identity check ACK containing the query result to the MME, so that the EIR may assist the MME in completing verification over the device identity of the UAV. It was well known to one of ordinary skill in the art before the effective filing date of the claimed invention that a registration record for the UAV exists with the EIR only if the UAV is first registered with the EIR. [0073]: In a fourth operation, if the query result indicates that the registration record of the UAV is not obtained by query, it is determined that second verification fails).
 Hong in view of De Rosa, McCann and Roese does not teach: send notification information to an unmanned aerial vehicle supervision cloud server, wherein the notification information indicates that authentication on the terminal fails. However, Theodore teaches:
send notification information to an unmanned aerial vehicle supervision cloud server, wherein the notification information indicates that authentication on the terminal fails (Theodore: [0010]: The peers are not limited to individuals but could be other mobile devices such as drones. [0027]: Peers who fail authentication or are "dummies" who simply don't respond can trigger warnings in the form of audio or visual responses by their device, challenging device, other devices in the network or a central authority. [0029]: Unsuccessful authentication generates a warning signal that the challenged peer lacks proper permission. This warning signal may activate an audio or visual response on the denied peer's authentication device, the challenging peer's authentication device, one or more member peer's authentication devices, a central authority or a combination thereof).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Suh in the invention of Hong in view of De Rosa, McCann and Roese to include the above limitations. The motivation to do so would be to robust security (Theodore: [0012]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438